Opinion by
White, P. J.
§ 266. Measure of damages in actions to condemn lands for right of way of railroad. The rules by which to measure the damages where lands are condemned for the right of way of railroads in this state are prescribed by statute. [Rev. Stats, arts. 4194, 4195, 4196.] And before the Revised Statutes were adopted, very much the same rules obtained. [B. B. B. & C. R. R. Co. v. Ferris, 26 Tex. 583.]
§ 267. Evidence. Where, on a trial to condemn land for the right of way, the attorney for the road propounded to a witness of R. and wife the question, ‘ ‘ Has Ritter suffered any greater injuries to his farm than are common to his neighbors, through whose lands the said railway passes ? ” which question and the answer to the same were, on objection, excluded by the court, held error. The question was pertinent and legitimate in view of the statute, which provides that, “in estimating either the injuries or the benefits, those injuries or benefits which the owner of such real estate sustains or receives, in common with the community generally, and which are not peculiar to him and connected with his ownership, use and enjoyment of the particular parcel of land, shall be altogether excluded from such estimate.” [Rev. Stats, art. 4196.] The railroad had the right to know how far the damages claimed, or any part thereof, were such as were shared by the community generally, and to have all such excluded altogether from the estimate of the damages to be. recovered in the action.
Reversed and remanded.